 

Case 7:16-cv-07440-LMS Document 247 Filed 05/10/19 Page 1 of 2

 

 

 

 

. RECT Vi VER pees
SONY BRO SE UFFICE |
_aqaay | 13 PM 2:31 Damen Wheele 77063084
S.0_OF N.Y: MOL. Isrooklun
P.O. Rox 3kQdaa
Srooklyn, NU: (932

 

 

WM Aty X, 2”AY

 

Re. Wheeler v. Artola # te-cv-1

(uo Coms)

 

Uiheeler vy. Kolek * le-cv-7

UU |

 

Wheeler Vv. De uoungt (6 7c Vv

CkeS7

 

ujheeler v. Clanavec tig cVv-Qe

MoS

 

 

Clerc, US. District Court, SDNY

 

5O6 Pearcl S+.

 

New Uorld, NY. (007

 

 

 

Hour Hono:

 

This lee is to wform UOts ae NAY Change

of

 

address listed atthe top 6k hiss DAge..

 

ET weald rlao Uwe de (inform up Won (

OI Ye

 

Statusy of Mu criminal appent regprd ing he

 

claims tin the mrrtter of Ldheeler V. de Young

EMMA
we

 

Thais crinnined meter ts shil inthe hewets Se 4

 

|court of Apperts.

ye

 

 

 

Respectfully ,

 

 

 

Joe. Mex Smith, Esq. 2
Steven n. Schulman, AR. Ton

 

 

 

 

 
 

 

 

 

 

1@) Page 2 of 2

mmo) Wheeler H#Boesosy |

node Brooklyn
-O. Box ZaQa6g

resklun, N-UY. (1a3a

  

th

ore

  

Clerlt, WS. District Court, SDouz: J 8 !
SOO Pear( Street =
“Y)\ <0 Uorkk, N-U. (0607 2

 

LOOGT-i Si aos HEA ATE Naaegegdad gagging ffi cdage fad figdy

 

 

ase 7:16-cv-07440-LMS Document 247

 

 
